Citation Nr: 0733802	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bicuspid aortic 
valve, claimed as aortic regurgitation.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for tibial fibular fracture of the right ankle, 
status post surgery, with associated scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2002 to October 
2004.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO denied 
the veteran's claims for service connection for bicuspid 
aortic valve (claimed as aortic regurgitation) and for a 
right heel bone spur, but granted service connection and 
assigned an initial 10 percent rating for tibial fibular 
fracture of the right ankle with open reduction and internal 
fixation with indwelling hardware and associated scar, 
effective October 31, 2004.  

In June 2005, the veteran filed a notice of disagreement 
(NOD) with the denial of service connection for the right 
heel bone spur and the initial rating assigned for the right 
ankle disability.  A statement of the case (SOC) regarding 
these issues was issued in October 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2005, in which he indicated 
that he was only appealing the issue of entitlement to a 
higher initial rating for the right ankle disability.  In 
July 2007, the RO issued a supplemental SOC (SSOC) reflecting 
its continued denial of the right ankle claim.  

In November 2005 the veteran also filed an NOD with the 
denial of service connection for his claimed heart condition.  
An SOC regarding this issue was issued in October 2006.  The 
veteran filed a substantive appeal in October 2006.  

In September 2007, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.  

Because the claim involving the veteran's right ankle 
disability involves a request for a higher rating following 
the grant of service connection, the Board has characterized 
this claim in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

Specifically as regards the claim for service connection a 
heart disability, the Board notes that service medical 
records include complaints of chest pains and shortness of 
breath with findings of mild aortic regurgitation on 
echocardiogram.  The cardiology clinic diagnosed moderate 
aortic insufficiency with probably bicuspid aortic valve, 
asymptomatic and subclinical, that meets retention standards.  
the record includes evidence of current aortic regurgitation 
and probable bicuspid aortic valve.  

Although the post-service treatment records describe aortic 
regurgitation as asymptomatic, during the September 2007 
hearing, the veteran described symptoms of chest pain and 
shortness of breath-symptoms that the veteran is competent 
to assert his symptoms.  See, e.g., Grottveit v. Brown, 5 
Vet. App. 91-93 (1995).  Thus, the veteran's September 2007 
testimony suggests current disability related to aortic 
regurgitation.  However, no medical evidence addresses 
whether the veteran has current disability associated with 
aortic regurgitation, and the medical relationship, if any, 
between such disability and aortic insufficiency in service.  
During the September 2007 hearing, the veteran indicated his 
willingness to report to a VA examination, if needed.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In view of the foregoing, 
and under the circumstances of this case, the RO should 
arrange for the veteran to undergo VA cardiology examination, 
by a physician, at an appropriate VA medical facility, to 
obtain the medical information needed to resolve the heart 
disability claim.

Pertinent to the claim for higher rating for service-
connected right ankle disability the most recent VA 
examination was performed in December 2006.  During the 
subsequent September 2007 Board hearing, the veteran asserted 
that his right ankle disability had worsened since the 
December 2006 VA examination, and indicated his willingness 
to report to a VA examination, if needed.  

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected right ankle disability.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous).  Accordingly, the RO should arrange for the 
veteran to undergo VA examination to evaluate the right ankle 
disability at an appropriate VA medical facility.  

The veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s) (as the or.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examinations, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examinations sent to him by the pertinent VA medical 
facility.
 
Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Denver VA Medical Center (VAMC) dated from April 2005 to 
August 2006.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since August 2006, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 as regards requests for records from Federal 
facilities. 
 
To ensure that all due process requirements are met, the RO 
should also, through VCAA-compliant notice, give the veteran 
another opportunity to present information and/or evidence 
pertinent to either or both claims on appeal.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should 
notify the veteran of what is needed to support the claim for 
a higher initial rating.  The RO should also invite the 
veteran to submit all pertinent evidence in his possession 
(not previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claim for a higher initial rating for the right ankle 
should include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  The RO should also consider whether a separate 
rating for the post-surgical scar is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Denver 
VAMC all records of evaluation and/or 
treatment of the veteran's right ankle, 
since August 2006.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to either or both claims on appeal that 
is not currently of record. 

The RO should explain how to establish 
entitlement to a higher initial rating, 
as well as the type of evidence that is 
the veteran's ultimate responsibility to 
submit, and invite the veteran to submit 
all pertinent evidence in his possession 
that is not already of record.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate. The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a 
cardiologist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the veteran has a 
current heart disability that is 
medically related to the heart condition 
noted in service.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  The RO should also arrange for the 
veteran to undergo VA orthopedic 
examination of his right ankle, by a 
physician. The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner is requested to perform 
range of motion testing of the right 
ankle (reported in degrees).  The 
examiner should indicate whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
ankle.  If pain on motion is observed, 
the examiner should indicate the degree 
at which pain begins.  In addition, after  
considering the veteran's documented  
medical history and assertions, the  
examining physician should indicate 
whether, and to what extent, the veteran  
experiences likely functional loss due to  
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the  
examiner should express any such  
additional functional loss in terms of  
additional degrees of limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of the right 
ankle is best characterized as moderately 
or markedly limited, as well as comment 
as to whether there is any ankylosis of 
the right ankle, malunion of the os 
calcis or astagalus, or astragalectomy.

The examiner should also describe any 
scarring on the right ankle and state 
whether such scarring is deep, causes 
limited motion, exceeds 144 square 
inches, is unstable, or is painful on 
examination.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy (ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim for a higher initial rating 
for the right ankle should include 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted.  The RO should also 
consider whether a separate rating for 
the post-surgical scar is warranted.

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


